Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 04, 2021 has been entered.
Claims 20 and 21 are cancelled.
Claim 22 is new.
Claims 1-19 and 22 are examined on the merits.
RESPONSE TO ARGUMENTS
On page 6, Applicant’s argument by claim amendment has overcome the 35 USC 112(a) rejection.
On pages 6-7, Applicant’s argument by claim amendment has overcome the 35 USC 103 prior art rejection of record.  The new limitation has been addressed with the addition of Koukoumidis et al. (US 2018/0287968 A1) as necessitated by claim amendments.
PENDING MATTERS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 11, lines 4 and 8, recites the term “similar” which is a relative term that renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim or specification does not provide criteria to which to ascertain “profiles having similar information.”  The same issue is present in claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. Fan hereafter, WO 2012/040350 Al, 29 March 2012) in view of Ben-Itzhak (US 2017/0250930 A1) and Koukoumidis et al. (Koukoumidis hereafter, US 2018/0287968 A1).
Claim 1, Fan discloses a computer-implemented conversational agent rating method, the method comprising:
receiving a plurality of raw score rankings for issues of a conversational agent from a third party (page 12, [0046], e.g. raw TyCor score);
converting the plurality of raw score rankings into qualitative scores (page 12, [0046], e.g. applying an estimated LAT confidence score 199 to produce a modified Tycor score); and 

However, Fan does not explicitly disclose “according to separate rating modules for profiles having similar information…wherein the similar information in profiles is verified via a survey, and wherein the qualitative scores are adjusted according to a relative importance determined in in the survey.”  
Ben-Itzhak discloses according to separate rating modules for profiles having similar information (page 3, [0032], e.g. information relating (similar information) to a user may be collected and aggregated from multiple different user profiles (e.g., a user profile of the personalized content recommendation system and one or more related system) to form a primary user profile maintained by the personalized content recommendation communication system (herein the “primary user profile” or “Chatbot user profile”)).  Ben-Itzhak discloses an improvement to overcome the difficulty of gaining an understanding of a person in order to generate recommendations of content likely to match the interests of a user and result in a positive engagement by the user (page 1, [0004]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ben-Itzhak to improve the method of Fan to overcome the difficulty of the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fan with the different user profiles with similar information of Ben-Itzhak.
However, Fan as modified does not disclose wherein the similar information in profiles is verified via a survey, and wherein the qualitative scores are adjusted according to a relative importance determined in in the survey.  
score can be calculated for each answer/vector to identify which answers and/or vectors go with each other and thus have a greater likelihood of making sense to a user. The answers and/or vectors are then combined based on the score. A selection process then selects one or more answers based on one or more criteria, and [0081], e.g. the process can treat each response as a vector and calculate similarity scores between vectors to identify which vectors lay close to each other. The information in the vectors can then be subject to semantic analysis or another similar process to identify which parts of the vectors may be combined to produce candidate responses).
Koukoumidis discloses an improvement that targets the problems that occur when multiple bots are integrated into the same environment (page 1, [0015]) by presenting new mechanisms for presenting the existence of multiple chat bots, for interacting with multiple bots, for creating an environment where multiple bots can interact with each other, for combining answers from multiple bots (page 1, [0016]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Koukoumidis discloses to improve the method of Fan as modified to target the problems that occur when multiple bots are integrated into the same environment.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fan as modified with the surveyed profile information of Koukoumidis to target the problems that occur when multiple bots are integrated into the same environment.
Claim 2, Fan as modified discloses an importance order of the issues in the raw score rankings is elicited via a query to the third party for an importance order of the issues (Fan, page 12, [0046], e.g. 
Claim 3, Fan as modified discloses the importance order is determined via individual-level modelling by determining a relative importance of each of the issues (Fan, page 12, [0044], e.g. a model in the form of a decision tree data structure 190 which includes a series of decision points (e.g., nodes 192, 194, 196 in the tree) and different decisions (branches in the tree)).
Claim 4, Fan as modified discloses the importance order is determined via profile- level modelling by capturing preferences of users as groups (Ben-Itzhak, page 3, [0032], e.g. information relating (similar information) to a user may be collected and aggregated from multiple different user profiles (e.g., a user profile of the personalized content recommendation system and one or more related system) and validating the preferences via a survey (Koukoumidis, page 4, [0062], e.g. if a user likes (survey) a bot (e.g., as indicated in a user profile, by user input, or based on user interaction with bots).
Claim 5, Fan as modified discloses the importance orders returned from the query are aggregated according to a similarity of the users (Fan, page 18, [0067], e.g. If multiple instances are found, a rollup using an aggregation function is employed to combine the scores from all candidates. If no suitable instance is found, a score of 0 is returned, [0069], e.g. the set of pairs of scores scoring the degree of match (similarity) may be resolved to a single final score via an aggregation function).
Claim 6, Fan as modified discloses the importance order is combined with a rating of individual checkers on the issues to generate the rating (Fan, page 3, [0011], e.g. combining the first score and the second score to provide a total score indicative of a quality of the candidate answer, wherein a processing device automatically performs one or more of the determining a query LAT, computing the first score and second score, obtaining candidate answers, determining a AT, comparing and combining).
Claim 7, Fan as modified discloses embodied in a cloud-computing environment (Fan, page 14, [0050], e.g. All the sources of information can be locally stored or distributed over a network, including 
Claims 8-19, Fan as modified discloses a computer program and system for implementing the above cited method (Fan, page 26, [0095], e.g. a computing system and memory).
Claim 22, Fan as modified discloses each of the issues corresponds to a different rating module of the separate rating modules, wherein the converting is independent of a type of issue (Koukoumidis, page 3, [0047]-[0051], e.g. Ranking can be based, for example, on one or more of the criteria: [0048] which bot has a personality preferred by the user; [0049] which bot is more popular than the others (i.e., a popularity rating for the chat bot); [0050] which bot provides more relevant answers (e.g., answers that are more relevant and/or provide more information than the other bots); [0051] which bots provide a better dialog (e.g., a dialog rank for the bot)). 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152